Title: Jonathan Williams, Jr., to the American Commissioners, 14 June 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes June 14 1777.
Soon after my last was seal’d I heard of the arrival of the Annonyme and yesterday morning went to painboeuf with Capt. Hynson to examine her. He will write you particularly on this Subject and by his Letter you will be better able to form a judgment, but so far as I am capable of giving an opinion I must say this Ship by no means pleases me, she is short and not calculated either to fight or run away; she has been repaired and her masts and riggin are in tolerable order, but her Hull is about 20 year old and appears to be a vampt up Thing for Sale. There are on board 4 Guns (3 pounders) one of which is bad, if you choose to have her better armed I must buy the pieces here: She has very good Cables and anchors.
There are on board two officers who embark’d at Havre for the Voyage, as they understood. I have in Consequence of your Letters prohibiting passengers, ordered them both on shore. They are two Brothers and say they were engaged to go in the amphitrite and the elder talk’d much of his being in Congress pay and of the authentic papers he had on board; all he was able to shew me was a Brevit for Captain of a Bomb. I shall steadily adhere to my plan, unless you sent counterorders and desire me to take them.
This Vessell comes hither cleared out for St. Domingo, it will not therefore be necessary to alter it for Martinique, as I suppose whether the apparent Destination is for one or the other place is not material. The Captain I find has been kept in Ignorance of the real Destination of the Ship, he therefore now talks of Gratification, the same as the Captain of the mercury had. I shall keep myself as clear of these sort of Engagments as possible, but I wish to know whether the Vessell belongs to you or whether she is to be on freight, as in the first Case I suppose the Gratifications will come out of the public purse, but in the second out of that of the owner and of course no concern of mine.
There is a Report on ’Change to day that Capt. Rotch (Mr. Chaumonts Ship in which Mr. Bromfield went) was blown up by an English Frigate at the Entrance of the Delaware. I do not find any certain way in which this news can come, so do not believe it, I have not for that reason written to Mr. Chaumont. I have the honour to be with great Respect Gentlemen Your most obedient and most humble Servant
Jona Williams Jnr

There is on Sale here the Effingham a prize Ship of 360 Tons which will be sold cheap. The Duc De Chartres a fine French 20 Gun Ship but will come high. One or two on the Stocks nearly ready to be launched, calculated for fine sailors.
The Hon. The Commissioners of the United States.

 
Addressed: The Honourable / Silas Deane Esqr.
Notation: Jon Williams Nantes June 14. 77
